DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objection to the specification for minor informalities, the applicant has amended the specification to correct the typographical error. Accordingly, the objection is withdrawn.
Regarding the claim objection to claim 2, claim 2 has been cancelled by the applicant. Accordingly, the objection is withdrawn.
Regarding the rejections under 35 USC 112b of claim 1 & 11, the applicant has amended claim 1 & 11 to include “input indicating”. Accordingly, the corresponding rejections are withdrawn.
Regarding the rejections under 35 USC 112b of claim 2 & 12 and their dependents, the applicant has cancelled claims 2 & 12. Accordingly, the corresponding rejections are withdrawn.
Regarding the rejections under 35 USC 103, the applicant has amended claim 1 to “recite further details with respect to sending a single request and receiving multiple responses.” The argument has been fully considered but is not persuasive. The applicant has stated that there is no difference between the first and second requests, responses, or time periods so it is in essence a continuous messaging system as taught in Lavoie. The applicant has argued that, aligning with instant paragraph 34, the difference over the prior art is the asymmetric telecommunication that occurs between the mobile device and the vehicle which allows communication in the direction of mobile device to the vehicle at “a faster rate than was previously possible.” This type of improvement, with no other distinguishing features over the prior art of record, is well known as evidenced by TechTarget (Asymmetric Communications; Most Recent Published Date 2006): “In telecommunications, the term asymmetric (also asymmetrical or non-symmetrical) refers to any system in which the data speed or quantity differs See MPEP 2141 III D). Further, one of ordinary skill in the art would recognize that it is routine to break up 1 message into multiple messages if it were to benefit the system. The various numbered messages and time periods are simply a matter of design choice and are not significant enough to overcome the prior art. Accordingly, the rejections under 103 are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie; Erick Michael et al. (US PGPub 20190220001) in view of Christen; Urs et al. (US PGPub 20170285629) and further in view of TechTarget (Asymmetric Communications; August 2006);
Regarding claim 1, Lavoie teaches:
A system comprising: a communication gateway in a vehicle configured to establish a wireless communication connection with a portable device; (Paragraph 2: "The operator triggers the RePA system to park or un-park a vehicle into or out of a parking space using a remote device wirelessly communicating with the vehicle")
a plurality of object sensors that detect objects surrounding the vehicle; (Paragraph 14: "RePA systems use range detection sensors (e.g., ultrasonic sensors, radar, LiDAR, cameras, etc.) to sense the environment"
 a remote park assist system configured to (i) identify at least one parking space based on data received from the plurality of object sensors; (Paragraph 14: "In some examples, the RePA system is activated by the operator and scans for an available parking space.")
...
(iii) receive input indicating approval of the parking space; (Paragraph 14: "When a parking space is detected, the RePA system signals, via an interface (e.g., a center console display, etc.) for the operator to stop the vehicle near the detected parking spot. The operator then exits the vehicle. RePA systems are further activated via mobile devices (e.g., smartphone, smart watch, key fob, etc.) to complete the autonomous parking.")
(iv) determine a movement trajectory for the vehicle based on a location of the parking space;  (Paragraph 14: "RePA systems use range detection sensors (e.g., ultrasonic sensors, radar, LiDAR, cameras, etc.) to sense the environment around the parking spot and plan and execute a path into and out of the parking spot.")
(v) transmit a first vehicle maneuver request to the portable device for a first plurality of responses to be sent at first predetermined time periods; (vi) receive the first plurality of responses from the portable device in response to transmitting the first vehicle maneuver request and prior to transmitting a second vehicle maneuver request to the portable device for a second plurality of responses to be sent at second predetermined time periods, each response of the first and second plurality of responses indicating whether user input has been received at the portable device; and (Paragraph 22: "The autonomy unit 108 includes a RePA system that, when engaged, autonomously parks the vehicle 100 as long as the conditions are met for operation...Another condition is that the autonomy unit 108 receives, via the wireless module 106, a continuous input signal from the mobile device 102 that is generated while the operator is providing an input into the mobile device" The various Response to Arguments section of this Action.)
Lavoie and TechTarget are analogous art because they both disclose telecommunication systems. It would have been obvious to combine the device of Lavoie with the known technique of TechTarget to improve the device to yield predictable results including making “more efficient use of the available infrastructure” (TechTarget: Paragraph 1)
(vii) maneuver the vehicle based on the plurality of object sensors and the movement trajectory; while the first and second plurality of responses continue to indicate that user input has been received at the portable 4Application No.: 16/359,087Docket No.: 4041AJ-000547-USdevice; (Paragraph 14)
wherein the portable device is configured to transmit the first plurality of responses at the first predetermined time periods in response to receiving the first vehicle maneuver request from the remote park assist system and to transmit the second plurality of responses at the second predetermined time periods in response to receiving the second vehicle maneuver request from the remote park assist system (Paragraph 30: "In some examples, the interface controller 118 generates the interface 300...In the illustrated examples, the interface 300 includes (a) an motion track 302, (b) the representation 204 of the vehicle 100, (c) the representation 206 of the virtual boundary 116, (d) the representation 214 of the estimated location of the mobile device 102, and (e) a border indicator 304. The motion track 302 provides an input for the operator to trace with his or her finger via a touch screen of the mobile device 102 to initiate and terminate remote parking of a vehicle 100 and/or provide a continuous input signal. For example, the mobile device 102 sends the continuous input signal to the vehicle 100 as long as the operator is continually tracing a path defined by the motion track 302. In such a manner, the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger (e.g., thumb), conductive stylus, and/or prosthetic digit along the motion track 302." Further in view of TechTarget’s asymmetric telecommunication teachings.)

And although Lavoie teaches signaling the availability of a parking space on a vehicle display (Paragraph 14) and displaying that availability and images of the parking spot on the mobile device (Paragraph 30), Lavoie does not explicitly teach:
(ii) display the at least one parking space on a display of the vehicle;
However, in the same field of endeavor, Christen teaches:
(ii) display the at least one parking space on a display of the vehicle; (Paragraph 6: “The object of the disclosure is achieved by a control device for the remote control of a motor vehicle with a display device for visualizing the surroundings of the motor vehicle detected by motor vehicle sensors of the motor vehicle and a motor vehicle symbol in the surroundings of the motor vehicle, and an input device for inputting a desired parking position within the detected surroundings of the motor vehicle by moving the motor vehicle symbol that is displayed by the display device.” Further Paragraph 30: "the control device 2 provides the stored parking position 8 on the touch display 6 for selection by the driver of the motor vehicle.")
Lavoie and Christen are analogous art because they both disclose systems and methods for Remote Park Assist (RePA). TechTarget is also analogous art as all the systems disclose telecommunication technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie in combination with TechTarget 

Regarding claim 3, Lavoie and Christen teach the system of claim 1, Lavoie further teaches:
wherein the remote park assist system is configured to stop the vehicle in response to a determination that the portable device is not within a predetermined range of the vehicle.  (Paragraph 14: "When the mobile device is outside the threshold distance from the vehicle, the RePA system will not autonomously move the vehicle.")

Regarding claims 11 & 13, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 1 & 3, respectively.

Claims 4-6 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of TechTarget and Christen and further in view of Lavoie; Erick Michael et al. (US PGPub 20190243380) hereinafter referred to as Lavoie (II).
Regarding claim 4, Lavoie and Christen teach the system of claim 3, they do not teach:
wherein the first and second vehicle maneuver requests each include instructions that determine a number of first and second plurality of responses, respectively, that are required to be transmitted by the portable device.  
However, in the same field of endeavor, Lavoie (II) teaches:
wherein the first and second vehicle maneuver requests each include instructions that determine a number of first and second plurality of responses, respectively, that are required to be transmitted by the portable device.  (Paragraph 17: "While pressed, the RePA button 106 causes the key fob 100 to periodically send a message (sometimes referred to as a “heartbeat message”) to the vehicle 102 indicating that the RePA button 106 is pressed. For example, while pressed, the RePA button 106 may cause the key fob 100 to broadcast the message every 500 milliseconds." Taught here, multiple, i.e. at least 2, messages are required to be sent to remote park the vehicle. This requirement is inherent, further in view of the continuous input taught in Lavoie: Paragraph 30.)
Lavoie, Christen, and Lavoie (II) are analogous art because they all disclose systems and methods for Remote Park Assist (RePA). TechTarget is also analogous art as all the systems disclose telecommunication technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie with TechTarget and Christen with the RePA teachings of Lavoie (II) to include an “autonomy unit [that] prevents autonomous motion of the vehicle in response to receiving the validated stop command” (Abstract) while attentive to a “continuous input signal” required for safe operation and continuation of RePA. (Paragraph 37)

Regarding claim 5, Lavoie in combination with Christen and Lavoie (II) teach the system of claim 4, Lavoie (II) further teaches:
wherein the number of the first and second plurality of responses is three and the first and second plurality of responses each include a first response, a second response, and a third response.  (Being there no differences between the first, second, and third responses, with a predetermined time in between, and in a continuous loop as disclosed in the specification and drawings, the examiner interprets the limitation to be encompassed by any teaching with multiple messages spaced apart by a set time period, regardless of their number. Such a system is obvious by the teachings of Lavoie (II): Paragraph 17 in view of the continuous input taught in Lavoie: Paragraph 30.)

Regarding claim 6, Lavoie in combination with Christen and Lavoie (II) teach the system of claim 5, Lavoie (II) further teaches:
wherein the portable device is configured to wait for a first predetermined period in between the first response and the second response, and wait for a second predetermined period in between the second response and the third response.  (Lavoie (II): Paragraph 17 and Lavoie: Paragraph 30 as applied to claim 5)

Regarding claims 14-16, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 4-6, respectively.

Claims 7-10 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of TechTarget, Christen, and Lavoie (II), and further in view of Kamini; Aditya S. et al. (US PGPub 20190279509)
Regarding claim 7, Lavoie in combination with Christen and Lavoie (II) teach the system of claim 6, they do not teach:
wherein the first predetermined period and the second predetermined period are equal and set to 30 ms.
However, in the same field of endeavor, Kamini teaches:
wherein the first predetermined period and the second predetermined period are equal and set to 30 ms. (Paragraph 56: "For example, the wireless communications device 30 may transmit an ADV_IND message according to a predefined or predetermined time interval (e.g., 30 milliseconds (ms)).")

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie with TechTarget, Christen, and Lavoie (II) with the wireless communication teachings of Kamini to improve the short range wireless communication capabilities of the RePA system including location sensing and data transmission. (Kamini: Abstract)

Regarding claim 8, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 7, Kamini further teaches:
wherein the first predetermined period and the second predetermined period are not equal.  (Paragraph 56: "Or, the device 30 may vary the time interval by randomizing the interval (e.g., randomly or pseudo-randomly selecting a time between 10 ms and 40 ms for each advertisement).")

Regarding claim 9, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 8, Lavoie further teaches:
wherein the remote park assist system is configured to stop the vehicle in response to not receiving at least one of the first response, the second response, and the third response from the portable device within a third predetermined period after one of the first or second vehicle maneuver request has been transmitted to the portable device. (Paragraph 30: "the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger" The third predetermined period is recited at a 

Regarding claim 10, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 9, Lavoie further teaches:
wherein the user input is a continuous movement gesture on a touch display of the portable device.  (Paragraph 30: "For example, the mobile device 102 sends the continuous input signal to the vehicle 100 as long as the operator is continually tracing a path defined by the motion track 302. In such a manner, the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger (e.g., thumb), conductive stylus, and/or prosthetic digit along the motion track 302. The motion track 302 may be any continuous shape (e.g., non-circular, non-elliptical, wavy, obtuse, etc.) that reflects a natural motion or hand-movement of the user to facilitate the user in easily tracing the motion track 302 that initiates remote parking of the vehicle 100.")

Regarding claims 17-20, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 7-10, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/E.W.V./Examiner, Art Unit 3662       

                                                                                                                                                                                                 

/ANISS CHAD/
Supervisory Patent Examiner, Art Unit 3662